Per Curiam.
This is an appeal by the defendant from a judgment of the Supreme Court, affirming the judgment of the Warren Common Pleas, entered on a verdict of a jury.
The respondent objects that there are no adequate grounds of appeal in this court, and submits that there should therefore be an affirmance or a dismissal of the appeal. The grounds of appeal in this court are stated thus: The Supreme Court affirmed the judgment, whereas, for one or more of the grounds filed in the Supreme Court, that court should have reversed the judgment. Counsel for respondent says in his brief that each ground of appeal should contain but one distinct proposition, citing Drummond v. Hughes, 91 N. J. L. 563. His proposition is sound, but neither it nor the case he cites apply to the case at 'bar. The only proper ground of appeal in this court from a judgment of the Supreme Court, when that tribunal has sat as a court of review, is, that the Supreme Court erred in giving judgment for the sue*447eessful instead of the unsuccessful party, or that it so erred for one or more of the grounds of appeal filed in that court and brought up with the record. State v. Verona, ante p. 389. Jf the Supreme Court errs in giving judgment in a ease in the class referred to, that is the' one distinct error that it makes. The reasons why its judgment should, be reversed must be found in the record brought up> from that tribunal.
The judgment under review herein should be affirmed, for the reasons expressed in the opinion delivered by Mr. Justice Minturn in the Supreme Court.
For affirmance — Tin; Chancellor, Chiee Justice, Sjvayze, Trenohard, Bergen, Kalisoh, Black, White;, Heppenheimer, Willlams, Gardner, Ackerson, JJ. 12.
For reversal — None.